Citation Nr: 1513954	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-17 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for major depressive disorder. 

2.  Entitlement to service connection for hearing loss in the right ear.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In December 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of this hearing has been associated with the claims file.

In addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain files, including the December 2013 hearing transcript, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  

In December 2013, the Veteran submitted additional evidence in support of the claim along with a waiver of initial consideration of this evidence by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

1.  During his December 2013 hearing before the Board, the Veteran withdrew his appeal concerning entitlement to service connection for major depressive disorder.

2.  The evidence is at least in relative equipoise on the question of whether the Veteran's current right ear hearing loss is related to acoustic trauma in active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for major depressive disorder have been met. 38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for establishing service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Given the Board's favorable disposition to grant the claim for service connection for right ear hearing loss, the Board finds that no discussion of VCAA compliance is necessary at this time. 

Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, at his December 2013 Board hearing, has withdrawn his appeal for entitlement to service connection for major depressive disorder.  The undersigned began the hearing by stating that the issue had been withdrawn, and the Veteran agreed.  The Veteran voiced his intention to withdraw the appeal as to these issues, and once transcribed as a part of the record of the hearing, this satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to the aforementioned claim and it is dismissed.

II.  Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran asserts service connection for right ear hearing loss on the basis that he developed the condition due to in-service, combat-related acoustic trauma.  He has also alleged that he has continuously experienced right ear hearing loss since discharge from service.  

The Veteran's service personnel records indicate that while serving on active duty, his military occupational specialty (MOS) was that of a light weapons infantryman, and during his December 2013 hearing, he testified that he was exposed to noise from combat, grenades, and artillery.  Additionally, he was awarded the Purple Heart, which is indicative of combat.  The Board notes that noise exposure is consistent with the duties and circumstances of working as a light weapons infantryman and experiencing combat.  As such, the Board concedes the occurrence of the in-service acoustic trauma.  

The Veteran's service treatment records show that his audiometric testing at his separation examination in October 1969 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
--
10

On VA audiology examination in August 2009, the Veteran explained that he had difficulty understanding speech in many listening situations.  He told the examiner that he has difficulty hearing in the presence of background noise and in group situations; he also stated that he has trouble hearing his wife, grandchildren, people with foreign accents, the television, and the telephone.  He relayed his history of noise exposure, including the combat noise exposure to explosions, rifles, tanks, and artillery. He denied recreational or occupational hearing loss.  The audiometric testing revealed pure tone thresholds, in decibels, as follows: 
	



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
70
80

Speech audiometry revealed speech recognition ability of 78 percent in the right ear.  An addendum opinion was requested in June 2010; at that time, the examiner opined that the right ear hearing loss was not caused by or a result of the Veteran's in-service noise exposure.  By way of rationale, the examiner stated that the Veteran's hearing was normal upon separation in October 1969.

The Board also notes that throughout the pendency of his appeal, the Veteran has consistently reported experiencing symptoms of hearing loss since service.  His wife submitted a statement in August 2009 which indicated that the Veteran has had hearing loss for many years, and the Veteran reported that his hearing loss in the right ear was caused by a grenade that exploded on his right side in service.  (See December 2010 statement.)  Additionally, at his December 2013 hearing, the Veteran recounted that he had trouble hearing upon separation, and stated that he did not remember his separation audiometric examination.  He explained that he had been injured in Vietnam and that he was primarily concerned with his shrapnel wounds, so he did not recall the issues related to his hearing.  Further, he stated that he attempted to get treatment for hearing loss immediately after separation, but he explained that he was denied hearing aids.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 
  
In rendering the assessment that the Veteran's right ear hearing loss was not due to in-service noise exposure based on the available evidence, the June 2010 examiner provided a negative opinion based only on the fact that the Veteran did not have hearing loss upon separation.  However, according to Hensley v. Brown, 5 Vet. App. 155 (1993) "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Id. at 160.  Additionally, the June 2010 VA examiner did not take the Veteran's or his wife's lay statements into account regarding continuity of symptomatology of right hearing loss, which further diminishes the probative value of the opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

As the Veteran has been diagnosed with sensorineural hearing loss (organic disease of the nervous system), a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2012), service connection based on a theory of continuity of symptomatology can be warranted under 38 C.F.R. § 3.303(b) (2012) for his bilateral hearing loss.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran is competent to report the onset and chronicity of symptomatology of his right ear hearing loss, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), and the Board finds that his statements in this regard, as well as the statements from his wife, are credible.  The Board also notes that the Veteran's and his wife's statements as to the onset of his hearing loss are consistent with his acoustic trauma during service, which the Board has already conceded.  

Given the Board's finding that the Veteran has provided competent and credible lay testimony concerning the continuity of his symptomatology, the balance of positive and negative evidence is, at the very least, in relative equipoise regarding the issue of whether the Veteran's right ear hearing loss was related to acoustic trauma during his period of active service.  Where the evidence supports the claim or is in relative equipoise, the appellant prevails.  Thus, the criteria for service connection for bilateral hearing loss have been met.  Reasonable doubt is resolved in favor of the Veteran, and the Board finds that service connection for right ear hearing loss is warranted.  38 U.S.C.A. 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal concerning the issues of entitlement to service connection for a major depressive disorder is dismissed.

Entitlement to service connection for right ear hearing loss is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


